TATE, Justice.
The defendant, C. Lee Martinez, charged with the unlawful sale of marijuana in violation of R.S. 40:962, is appealing from his conviction and his sentence to serve ten years at hard labor in the state penitentiary.
Inasmuch as no bills of exceptions were reserved during the course of the trial, and since we find no errors patent on the face of the record, the appeal presents nothing for our consideration. See Louisiana Code of Criminal Procedure, Articles 844, 845, and 920. See, also, State v. Williams, 256 La. 229, 235 So.2d 578, and the authorities therein cited.
The conviction and sentence are affirmed.
Affirmed.